Title: To John Adams from Timothy Pickering, 2 August 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Augt. 2. 1798.

I have the honor to inclose the petition of Robert Worrall, a prisoner in the gaol of Philadelphia, convicted of a misdemeanor, in offering a bribe to Tench Coxe the late Commissioner of the Revenue.
I formerly mentioned his case to you, in consequence of the application of two respectable citizens of Philadelphia, whose information greatly extenuated the offence, and satisfied me that Worrall without any original thought of offering a bribe, was ensnared into the commission of a crime.
Considering his utter inability ever to pay the fine, while a family is anxiously looking for his discharge as their necessary resource for subsistence; and the board of inspectors of the gaol (who are men of great worth) having certified their opinion that Worrall deserved the clemency of government, and as he remains in confinement solely in consequence of his inability to pay the fine—the three months imprisonment to which he was sentenced having expired the 20th—of July; I have ventured to get Mr. Rawle to draw up an act for the remission of the fine, without previously consulting you, seeing it might occasion Worrall’s confinement a fortnight longer than was necessary, if under all the circumstances of his case you should think proper to remit the fine.—The Act of remission is also inclosed.
Mr. Harper handed me yesterday a letter addressed to you, which I have the honor to send herewith; and am, with great respect, / Sir, your most obt. servt.

Timothy Pickering
P.S. Ten copies of the instructions to & dispatches from our Envoys to France go addressed to you by this mail.

